Case: 21-20352     Document: 00516229154          Page: 1    Date Filed: 03/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         March 8, 2022
                                   No. 21-20352
                                                                        Lyle W. Cayce
                                                                             Clerk

   Carlon Ann Eagan,

                                                            Plaintiff—Appellant,

                                       versus

   Walgreen Company,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-04687


   Before Wiener, Graves, and Duncan.
   Per Curiam:*
          This case arises from a slip-and-fall accident in a convenience store.
   The district court granted summary judgment in favor of Defendant-
   Appellee Walgreen Company (“Walgreens”) and denied Plaintiff-Appellant
   Carlon Ann Eagan’s motion for spoliation sanctions. We AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20352     Document: 00516229154          Page: 2   Date Filed: 03/08/2022




                                   No. 21-20352


                                          I.
                                   Background
         Eagan visited Walgreens just before closing time to buy Cold-EEZE.
   She slipped and “crashed down” on her way to checkout, dislocating her hip
   and breaking her femur. She underwent surgery and spent the next two weeks
   in a rehabilitation hospital where she re-learned how to walk, sit, and go to
   the bathroom.
         Eagan sued Walgreens which moved for summary judgment. Eagan
   moved for imposition of sanctions, contending that Walgreens “willfully and
   intentionally” destroyed evidence. The district court granted summary
   judgment in favor of Walgreens, holding that Eagan failed to prove causation:
         Eagan offer[ed] no admissible or supported evidence of what
         she slipped on — or that she slipped on anything at all. She can
         argue all she wants that there was a liquid on the floor
         somewhere in the store. As the one who sued, it is her burden
         to prove that the area of the store where she slipped had a
         known liquid on the floor — not Walgreens’s burden to prove
         that the liquid was not there.
   The district court also denied Eagan’s motion to impose sanctions,
   concluding that the motion was “largely emotional puffery, conjecture, and
   unsupported theories.”
                                          II.
                               Summary Judgment




                                          2
Case: 21-20352           Document: 00516229154               Page: 3       Date Filed: 03/08/2022




                                             No. 21-20352


           We review the district court’s grant of summary judgment de novo.1
   Summary judgment is appropriate “if the movant shows that there is no
   genuine dispute as to any material fact and the movant is entitled to judgment
   as a matter of law.”2 A genuine dispute “exists when evidence is sufficient
   for a reasonable jury to return a verdict for the non-moving party, and a fact
   is material if it ‘might affect the outcome of the suit.’”3
           Under Texas law, “[a] landowner has a duty to exercise reasonable
   care to make the premises safe for invitees.”4 An invitee must establish four
   elements to succeed on a premises-liability claim:
           (1) the property owner had actual or constructive knowledge of
           the condition causing the injury; (2) the condition posed an
           unreasonable risk of harm; (3) the property owner failed to take
           reasonable care to reduce or eliminate the risk; and (4) the
           property owner’s failure to use reasonable care to reduce or
           eliminate the risk was the proximate cause of injuries to the
           invitee.5
   The district court rested its analysis on the fourth element, holding that
   Eagan failed to prove causation.
           Eagan contends that, in her opposition to the motion for summary
   judgment and in her appellate brief, she “argued and presented evidence that
   [she] slipped on something on the floor, whether it was degreaser or mop


           1
               Antoine v. First Student, Inc., 713 F.3d 824, 830 (5th Cir. 2013).
           2
               Fed. R. Civ. P. 56(a).
           3
            Willis v. Cleco Corp., 749 F.3d 314, 317 (5th Cir. 2014) (citation omitted; quoting
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).
           4
               Austin v. Kroger Tex., L.P., 465 S.W.3d 193, 202 (Tex. 2015).
           5
               Henkel v. Norman, 441 S.W.3d 249, 251-52 (Tex. 2014).




                                                   3
Case: 21-20352          Document: 00516229154               Page: 4       Date Filed: 03/08/2022




                                            No. 21-20352


   water, that was on the floor because Walgreens failed to properly clean the
   floor.” “A claim which is not raised in the complaint but, rather, is raised
   only in response to a motion for summary judgment is not properly before the
   court.”6 In her complaint, Eagan alleged that: “Unfortunately for Ms. Eagan,
   a Walgreens’ employee, in an attempt to quickly close the store that night,
   walked around the store just prior to Ms. Eagan’s arrival and sprayed
   degreaser on scuff marks and spots on the floor rather than properly cleaning
   the floors (and taking proper measures to ensure Walgreens’ patrons [sic]
   safety in the process thereof).” As Walgreens points out, there is no mention
   anywhere in the complaint of an employee mopping. However, reading her
   pleading generously, she did raise the premises-liability claim based on
   Walgreens not taking proper measures to ensure its patrons’ safety. We will
   therefore consider whether degreaser or mop water might have been the
   cause of the accident.
                                                 A.
                                            Degreaser
          There is no evidence that an employee sprayed degreaser on the floor.
   When Eagan walked in, she saw an employee holding a spray bottle and a rag,
   but Eagan does not know what the employee was doing with them. She does
   not know what was in the spray bottle. She also admitted that she never
   witnessed any employee spray anything on the floor. Even taking the
   evidence in the light most favorable to Eagan, there is no credible evidence
   that degreaser was sprayed on the floor or that degreaser was the cause of her
   accident.




          6
              Cutrera v. Bd. of Supervisors of La. State Univ., 429 F.3d 108, 113 (5th Cir. 2005).




                                                  4
Case: 21-20352         Document: 00516229154              Page: 5   Date Filed: 03/08/2022




                                           No. 21-20352


                                               B.
                                           Mop Water
          Eagan did not see any liquid on the floor either before or after she fell.
   Neither did she see any employee mopping that night or any warning sign.
   She does not remember the fall itself but remembers being in “excruciating
   pain and groaning.”
          The closest Eagan gets to describing a substance on the floor is by
   stating that as she fell she “felt something slippery.” There is at least some
   evidence that there might have been wet spots in the store. One employee,
   Leah Benavides, testified that she was “spot mopping” around the time of
   the incident, working on “small areas, not a large area.” Benavides described
   the mop as “moist.” She explained “it wasn’t saturated. It was just
   moistened, but I wrung it out thoroughly to where I could at least go and mop
   up the spots. They were small spots.” She mopped by the island register and
   near the refreshment cooler. However, she could not say with certainty what
   route she took to reach those two spots. Benavides did, however, remember
   that when she saw Eagan lying on the floor it was not in a spot where she had
   mopped. In the statement she prepared thirteen days after the accident,
   Benavides stated that, as she proceeded to the refreshment coolers, she
   “became aware [they] had a customer in the store, it was mentioned to be
   careful of the area because it was just mopped.” At her deposition, Benavides
   did not remember whether she gave that warning. It is curious that Eagan
   relies on this as evidence that there was a wet spot on the floor. If true, Eagan
   was warned and cannot recover. “[I]n most cases, the landowner can also
   satisfy its duty by providing an adequate warning of the danger.”7 “[A]
   warning by a cashier to a customer to ‘watch the wet spot’ was an adequate


          7
              Austin, 465 S.W.3d at 202.




                                                5
Case: 21-20352           Document: 00516229154              Page: 6       Date Filed: 03/08/2022




                                            No. 21-20352


   warning as a matter of law. And a wet floor warning sign and verbal warning
   to ‘be careful’ because the ‘floor may be a little damp’ was adequate as a
   matter of law to discharge a property owner’s duty to an invitee.”8 At the
   summary-judgment stage, taking the evidence in the light most favorable to
   the nonmovant, we must assume that the warning was not given otherwise
   Eagan could not recover.
           Theoretically then, the “barely wet” mop might have dripped fluid
   somewhere along the route from the supply closet and the two wet spots.
   Still, neither Eagan nor Benavides place the fall at one of the two wet spots.
           The final piece of purported evidence arises from a literal and
   figurative game of telephone. Carlon Ann’s son, Robert Eagan, visited the
   Walgreens the day after the accident. Robert spoke with the assistant
   manager, Nadine Kaedby and said that Kaedby “stated that they went back
   and reviewed the video footage and that my mom had slipped on some
   degreaser that the – an employee was using to spot mop the area before
   closing.”9 Robert did not personally watch the surveillance footage. He later
   called the manager Andrew Lemons, and testified that Lemons “gave me
   some more information, that he reviewed the video and that he said that the
   employee was a second-day transfer from another store that was trying to get
   out of the store early, admittedly, and that they were not following
   protocol.”10




           8
               Henkel, 441 S.W.3d at 252 (citation omitted).
           9
             Kaedby gives a different account of the conversation: “I just let him know that all
   I knew is that his mom had slipped and fell and that there was no video of it, because he
   asked if there was a video of it.”
           10
                In contrast, Lemons states: “There’s no video of her falling at all.”




                                                   6
Case: 21-20352           Document: 00516229154               Page: 7       Date Filed: 03/08/2022




                                             No. 21-20352


           At most, we have (1) a damp mop present somewhere in the store, (2)
   the injured party’s testimony that she felt “something slippery” without any
   explanation as to what might have been slippery, and (3) her son’s
   secondhand account of conversations he had with store management who
   were not present at the time of the accident. “Mere suspicion is insufficient
   to carry the . . . burden of establishing a genuine issue for trial.”11
           At the summary judgment stage, “[t]he evidence of the non-movant
   is to be believed, and all justifiable inferences are to be drawn in his favor.”12
   However, “a party’s uncorroborated self-serving testimony cannot prevent
   summary judgment, particularly if the overwhelming documentary evidence
   supports the opposite scenario.”13 Here, Eagan can only provide
   “conclusional allegations, unsupported assertions, [and the] presentation of
   only a scintilla of evidence.”14 Summary judgment is appropriate.
                                                  III.
                                              Spoliation
           Spoliation is “the destruction or the significant and meaningful
   alteration of evidence.”15 Sanctions are only appropriate on a showing of bad
   faith.16 Bad faith “generally means destruction for the purpose of hiding




           11
                McCarty v. Hillstone Rest. Grp., Inc., 864 F.3d 354, 359 (5th Cir. 2017).
           12
                Anderson, 477 U.S. at 255.
           13
             Vinewood Cap., LLC v. Dar Al-Maal Al-Islami Tr., 541 F. App’x 443, 447 (5th
   Cir. 2013) (unpublished).
           14
                McFaul v. Valenzuela, 684 F.3d 564, 571 (5th Cir. 2012).
           15
              Guzman v. Jones, 804 F.3d 707, 713 (5th Cir. 2015) (quoting Rimkus Consulting
   Grp., Inc. v. Cammarata, 688 F. Supp. 2d 598, 612 (S.D. Tex. 2010)).
           16
                Id.




                                                   7
Case: 21-20352           Document: 00516229154            Page: 8   Date Filed: 03/08/2022




                                           No. 21-20352


   adverse evidence.”17 For electronically stored information, an adverse
   inference may be given to the jury “only upon [a] finding that the party acted
   with the intent to deprive another party of the information’s use in the
   litigation.”18 If the trial court concluded there was “prejudice to another
   party from loss of the information, [the court] may order measures no greater
   than necessary to cure the prejudice.”19 The decision to issue sanctions for
   spoliation during discovery is reviewed for abuse of discretion.20
          The surveillance footage on the night of the accident was not
   preserved. Walgreens notified its third-party claims administrator about the
   incident. Lemons was directed to send to the claims administrator
   surveillance video of the event including the scene of the incident for a period
   spanning from one hour before to one hour after the incident. Lemons
   downloaded the footage to a DVD and sent it to the claims administrator. In
   the period of two years between the accident and the filing of the lawsuit, the
   discs were lost. Lemons eventually found three discs in a file, but all three
   were blank. Eagan, understandably, takes issue with the lost-and-found
   journey of the blank DVD’s. However, both Kaedby and Lemons confirmed
   that no camera caught Eagan’s fall. She therefore could not have suffered
   prejudice as a result of the inadvertent destruction of the video. Eagan
   contends that the surveillance video would have captured her fall, but the
   district court did not abuse its discretion in refusing to issue sanctions.
          AFFIRMED.




          17
               Id.
          18
               Fed. R. Civ. P. 37(e)(2).
          19
               Id. (e)(1).
          20
               Guzman, 804 F.3d at 713.




                                                8